Citation Nr: 0711466	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disorder, 
including post-traumatic stress disorder (PTSD) and 
depression (dysthymic disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1963 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied claims of service connection for PTSD, a rating 
in excess of 0 percent for service-connected low back strain, 
a rating in excess of 0 percent for residuals of a fracture 
of the proximal left fibula, and service connection for a 
right knee disability, among other things.  The veteran's 
August 2004 notice of disagreement appealed all four issues, 
and all were addressed in a statement of the case.  The 
veteran's VA Form 9, however, referred to only a claim of 
service connection for PTSD.  


FINDING OF FACT

The veteran's service medical records contain his report of 
feelings of being depressed for some time, and post-service 
medical evidence sufficiently provides a nexus between 
current depression and military service.  


CONCLUSION OF LAW

Depression (dysthymic disorder) was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), need 
not be examined at this time given the favorable outcome 
below.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulation 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The veteran's DD Form 214 shows that he had four years, four 
months, and 20 days in USARPAC, and was in Vietnam from 
October 1966 to January 1968, August 1968 to November 1970, 
and April 1971 to April 1972.  Personnel records showed the 
veteran's participation in multiple counter offensive 
campaigns as a radio operator, and Team Chief.  He was 
awarded a Good Conduct Medal Clasp, Bronze, 3 Loops; 10th 
Bronze Service Star to Vietnam; Service Medal w/1 Silver 
Service Star & 4 Bronze Service Stars; and Sharpshooter 
(Rifle). 

The veteran's service medical records contain a June 1972 
clinical note with the veteran's report of insomnia and 
occasional nausea and vomiting.  The veteran stated that he 
had been nervous and depressed for some time.  The assessor 
also referred to some suicidal rumination in the past, and 
referenced the veteran's break-up with a girlfriend.  

Post-service, the record contains a March 2003 VA behavioral 
health consult where the veteran related a long history of 
depression and alcoholism.  The assessor found that the 
veteran did not have PTSD, but there was guilt and shame 
which lead to depression as related to his not being present 
when his unit was overrun.  In June 2003, the veteran stated 
that he had been depressed since leaving the Army, and 
according to the attending examiner described a longstanding 
history of depression since 1972.  The Axis I diagnosis was 
dysthymic disorder.  

A March 2004 VA mental health group therapy note indicated 
that the veteran had difficulty modulating and coping with 
chronic depression.  In April 2004, the veteran participated 
in a discussion of war-related memories and means of coping 
with these, depressive affect, and impact on sleep.  

At a January 2005 VA examination for the purpose of 
determining whether the veteran had PTSD, the assessor noted 
had the veteran had initially been seen in the VA clinic in 
1996 for depressive disorder.  He was later evaluated again 
in early 2003 and diagnosed again with a depressive disorder 
as well as several substance abuse disorders.  The veteran 
reported that he had dreams of his distressing experiences in 
Vietnam, and he struggled with depression.  He stated that 
his symptoms of depression had begun in the 1960's while in 
the service and he denied any history of total remission.  
The examiner noted that since the veteran's cannabis and 
alcohol dependence had been in remission he had been better 
at functioning socially with family.  The Axis I diagnosis 
was dysthymic disorder, early onset, alcohol dependence, 
sustained full remission, and cannabis dependence, sustained 
full remission.  The examiner noted that the veteran's 
prognosis for improvement was poor given the veteran's 
longstanding history of unremitting symptoms.  

An April 2006 mental health note referred to the veteran's 
belief that he had PTSD, but the assessor noted that the 
veteran had been evaluated several times with no finding of 
PTSD; however, a consistent theme had been some mood 
disorder, typically depression.  A June 2006 VA mental health 
note indicated an Axis I diagnosis of dysthymic disorder, 
early onset.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

It is determined that post-service medical evidence, 
including various VA treatment references to "early onset" 
dysthymic disorder (which according to interpretation of the 
veteran's report indicated a longstanding problem), and a 
March 2003 finding by a VA treating professional that a 
circumstance in Vietnam apparently lead to the veteran's 
depression, in combination with evidence in the veteran's 
service medical records that indicated a report of 
nervousness and feelings of depression for some time, 
indicates that a claim of service connection for a mental 
disorder, namely depression, should be granted.  See 
38 C.F.R. § 3.303(d).   


ORDER

Entitlement to service connection for depression (dysthymic 
disorder) is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


